Citation Nr: 0313276	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-24 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for cystic 
acne of the face and chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran's September 2000 VA Form 9 and August 2001 
hearing transcript give rise to claims for service connection 
for a skin disease other than acne involving both axilla and 
buttock regions.  This matter is referred to the RO for 
appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified in pertinent part at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA has 
issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The Board acknowledges 
the notation of  VCAA in a February 2002 RO rating decision 
and a February 2002 supplemental statement of the case.  
However, citation to some of the language in the statute 
without specifying the law to the facts of this particular 
case is procedurally deficient, to include not notifying the 
appellant of the allocation of responsibilities between 
himself and VA in obtaining the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence.  See 38 U.S.C.A. § 5103(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

Also, during the pendency of this appeal, the rating criteria 
for disabilities of the skin have been revised, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  For the period through August 29, 2002, the veteran's 
disability must be rated under the older criteria while, 
effective August 30, 2002, the veteran's claim should be 
rated under whichever set of criteria is more favorable to 
his claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); VAOPGCPREC 3-2000.  The veteran must be informed of 
the new rating criteria, and be provided the opportunity to 
submit evidence and argument pertinent to the revised rating 
criteria.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002).  The RO should review the record 
and send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA, to include 38 U.S.C. 
§ 5103(b).  The RO's attention is 
directed to Quartuccio, supra, pertaining 
to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present. 

2.  The RO should readjudicate the issue 
of entitlement to a rating in excess of 
50 percent for cystic acne of the face 
and chest, with consideration of the 
revised criteria for rating skin 
diseases, effective from August 30, 2002 
and, if any additional evidence is 
obtained, under the old rating criteria.  

3.  The RO should also consider whether 
this case presents such an exceptional or 
unusual disability picture with such 
related factors as marked interference 
with employment or frequent periods of 
hospitalization as to render impractical 
the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain the criteria for 
rating skin diseases effective August 30, 
2002, and the provisions of 38 C.F.R. 
§ 3.321(b).  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 







 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


